UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-1074



In Re: PETER KAY STERN,

                                                          Petitioner.




       On Petition for Writ of Mandamus. (No. CA-96-183)


Submitted:   March 13, 1997                 Decided:   March 20, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Peter Kay Stern, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter Stern filed a mandamus petition in this court after the

magistrate judge recommended that Stern's civil rights action in

the Western District of North Carolina be dismissed. Instead of
filing objections to the magistrate judge's report and recommenda-

tion with the district court, Stern seeks a writ of mandamus to

compel the clerk of the Western District of North Carolina to enter

a default judgment against the Defendants.

     The granting of the writ is a drastic remedy and should only

be granted in extraordinary situations.1 Stern must show that he
has no other avenue for relief and that his right to relief is

clear and undisputable.2 Stern fails to meet his burden, and
mandamus relief cannot be used as a substitute for appeal. 3

     Accordingly, we deny the petition. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                   PETITION DENIED




     1
         See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).
    2
      See Mallard v. United States Dist. Court, 490 U.S. 296, 309
(1989).
    3
         See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979).

                                  2